DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/21/2021, regarding the rejections made under 35 U.S.C. §102(a)(1), have been fully considered but they are not persuasive.  The applicant argues that Yokoyama fails to disclose the impeller having the claimed circular arc radius.  The applicant argues that neither section “K” no section “T” discloses a circular arc, and the applicant points to the disclose in Yokoyama of “in the inflected section K, the rate of change toward the rotational direction becomes greater as the radial direction position becomes smaller, in other words, the inflected section K has a rate of change in the rotational direction” (see Column 6, Lines 14-18) and of the Third Embodiment in Figure 10 and Column 9, Line 66 through Column 10, Line 10 where a radius of curvature of the blade changes with respect to the height of the blade, to show that Yokoyama fails to disclose circular arcs or circular arc radii.  For these reasons, the applicant argues that the rejections should be withdrawn.  The Office respectfully disagrees.  Yokoyama does disclose the impeller having blades with first and second circular arc segments: the segment with R2 is the first circular arc segment, and the segment with R1 is the second circular arc segment.  Yokoyama discloses that R1 and R2 are radii of curvature (Column 6, Lines 1-5), and since a radius is an inherent characteristic of a circle, R1 and R2 being radii implies that the curved sections comprising R1 and R2 are circular arc segments.  The rate of change of the curved segments toward the rotational direction becoming greater as the radial direction position become smaller does not imply that the curved segments are not circular .  
Regarding the embodiment of Figure 10, this embodiment is not used in the current rejection.  The current rejection relies on the embodiments of Figure 1 and 9, not the “Third Embodiment” of Figure 10 and Column 9, Line 66 through Column 10, Line 10.  
Because of the above reasons, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §102(a)(1) are maintained.
Applicant's arguments filed 05/21/2021, regarding the rejections made under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that Karadgy and Sundin both fail to cure the deficiencies of Yokoyama with regard to independent Claim 1.  In addition, the applicant argues that Karadgy fails to disclose blades that are designed with a radially running S-shaped contour, wherein the S-shaped contour comprises first and second circular arc segments having identical radii as claimed.  The Office respectfully disagrees.  First, as discussed above, Yokoyama does not contain deficiencies with regard to independent Claim 1 – each and every limitation of Claim 1 is disclosed by Yokoyama.  Second, Karadgy does disclose blades that are designed with a radially running S-shaped contour, wherein the S-shaped .
Due to the cancellation of Claim 2, the rejection of Claim 2 under 35 U.S.C. §103 is withdrawn, and a new rejection is made of independent Claim 10 under 35 U.S.C. §103.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US Patent No: 8,096,777).
Regarding Claim 1: Yokoyama discloses an impeller (Figure 1, No. 1) of a radial fan comprising a number of blades (Figures 1 & 9, No. 7) which are held spaced apart from one another on a circumference (5) of the impeller (Figure 2).  The blades are designed with a radially running S-shaped contour (Figure 9), and the S-shaped contour comprises a first circular arc segment (segment of blade 7 with R2) and a second circular 
Regarding Claim 3: Yokoyama discloses the impeller as claimed in Claim 1, wherein the blades are delimited by an inlet edge (9) and an outlet edge (11) (Figure 1).
Regarding Claim 4: Yokoyama discloses the impeller as claimed in Claim 1, wherein the S-shaped contour of each of the blades is defined by the following parameters: a radius of an inlet edge and an outlet edge of the blade (distance from inlet and outlet edges 9 and 11 to the rotational axis of the impeller), inlet and outlet angles (Figure 2 - the angle incoming and outgoing fluid flow make with the inlet and outlet edges), first and second circular arc segment radii (segments of blade 7 with R2 and R1, respectively), and a radius of the inflection point (distance from inflection point A to the rotational axis of the impeller).
Regarding Claim 6: Yokoyama discloses the impeller as claimed in Claim 1, wherein the first circular arc segment of the S-shaped contour is of over-curved design (Figure 9).
Regarding Claim 7: Yokoyama discloses the impeller as claimed in Claim 1, wherein the second circular arc segment is designed to be curved oppositely to the first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Sundin (US Patent No: 8,424,305).
Regarding Claim 5: Yokoyama discloses the impeller as claimed in Claim 1; however, Yokoyama fails to disclose an outlet angle at an outlet edge of each of the blades lying between 30 and 120 degrees.
Sundin teaches a radial fan (Figure 3) comprising blades (35), wherein an outlet angle (complement of angle Pb2, since the complement measures the angle between the blade and the tangent to the fan at the blade outer edge, i.e. the outlet angle) at an outlet edge (radially outermost edge of blade 35) of each of the blades lies between 30 and 120 degrees (Column 4, Lines 20-25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Yokoyama with an .
Claims 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Karadgy (US Patent No: 6,116,856).
Regarding Claim 10: Yokoyama discloses an impeller (Figure 1, No. 1) of a radial fan comprising a number of blades (Figures 1 & 9, No. 7) which are held spaced apart from one another on a circumference (5) of the impeller (Figure 2).  The blades are designed with a radially running S-shaped contour (Figure 9), and the S-shaped contour comprises a first circular arc segment (segment of blade 7 with R2) and a second circular arc segment (segment of blade with R1), which transition tangentially into one another at an inflection point (A; Column 6, Line 5) of the S-shaped contour (Figure 9).  The S-shaped contour of the blades corresponds substantially to a skeleton line (23) thereof, thickened by a material thickness of the blades (25, 27; Column 5, Lines 1-2; Column 8, Lines 5-14), wherein the first circular arc segment has a circular arc radius (R2) and the second circular arc segment has a circular arc radius (R1).  Yokoyama, however, fails to disclose R2 and R1 being identical.
Karadgy teaches a blade (Figures 1 & 3, No. 18) for a radial fan, wherein the blade comprises first and second arc segments (Figure 5a), wherein the first and second arc segments are identical (Figure 5a; Column 8, Lines 21-22).

Regarding Claim 11: Yokoyama, as modified by Karadgy, discloses the impeller as claimed in Claim 10, wherein the blades are delimited by an inlet edge and an outlet edge (Yokoyama: Figure 1).
Regarding Claim 12: Yokoyama, as modified by Karadgy, discloses the impeller as claimed in Claim 10, wherein the S-shaped contour of each of the blades is defined by the following parameters: a radius of an inlet edge and an outlet edge of the blade (Yokoyama: distance from inlet and outlet edges 9 and 11 to the rotational axis of the impeller), inlet and outlet angles (Yokoyama: Figure 2 – the angle incoming and outgoing fluid flow make with the inlet and outlet edges), first and second circular arc segment radii (Yokoyama: segments of blade 7 with R2 and R1, respectively), and a radius of the inflection point (Yokoyama: distance from inflection point A to the rotational axis of the impeller).
Regarding Claim 14: Yokoyama, as modified by Karadgy, discloses the impeller as claimed Claim 10, wherein the first circular arc segment of the S-shaped contour is of over-curved design (Yokoyama: Figure 9).
Regarding Claim 15: Yokoyama, as modified by Karadgy, discloses the impeller as claimed in Claim 10, wherein the second circular arc segment is designed to be curved .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama and Karadgy as applied to Claim 10 above, and further in view of Sundin.
Regarding Claim 13: Yokoyama, as modified by Karadgy, discloses the impeller as claimed in Claim 10; however, Yokoyama fails to disclose an outlet angle at an outlet edge of each of the blades lying between 30 and 120 degrees.
Sundin teaches a radial fan (Figure 3) comprising blades (35), wherein an outlet angle (complement of angle Pb2, since the complement measures the angle between the blade and the tangent to the fan at the blade outer edge, i.e. the outlet angle) at an outlet edge (radially outermost edge of blade 35) of each of the blades lies between 30 and 120 degrees (Column 4, Lines 20-25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Yokoyama, as modified by Karadgy, with an outlet angle at an outlet edge of each of the blades lying between 30 and 120 degrees, as taught by Sundin, for the purpose of rotating the impeller at a higher rotational speed for a given pressure ratio, allowing the mass inertia of the impeller to be reduced and improving the transient response of the engine, thus allowing the turbine to accelerate more easily to its effective speed (Column 4, Lines 30-38).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745